Citation Nr: 1216441	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  08-33 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of cold injury.

2.  Entitlement to service connection for a disability claimed as left buttocks numbness.

3.  Entitlement to an initial rating greater than 10 percent for degenerative osteoarthropathy of the acromioclavicular (AC) joint of the right shoulder.

4.  Entitlement to an initial compensable rating for calcaneal spur and hallux valgus of the left foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to May 1986, and from September 1990 to October 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits. 

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  However, at the current time, there are no electronic records within the Virtual VA system which are not associated with the paper claims folder currently before the Board.

In March 2012, the Veteran submitted additional evidence and waived RO consideration of this evidence in the first instance.  Thus, the Board may proceed to a decision at this time.  38 C.F.R. § 20.1304.

The Veteran appears to have raised a claim of entitlement to an increased rating for service-connected thoracolumbar spine disability.  This issue, which has not been considered by the RO, is not currently on appeal before the Board and is referred to the RO for appropriate action.

The issues of entitlement to service connection for residuals of cold injury and for a disability claimed as left buttocks numbness are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right shoulder disability results in painful but noncompensable limitation of motion even when considering functional impairment on use; there is no ankylosis, limitation of arm motion to shoulder level, impairment of the humerous, or impairment of the clavicle or scapula.

2.  The Veteran's service-connected calcaneal spur and hallux valgus of the left foot results in pain with prolonged standing and walking; the overall disability more nearly approximates the criteria for a moderate foot injury.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 10 percent for service-connected degenerative osteoarthropathy of the right shoulder AC joint have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5201-03 (2011).

2.  The criteria for an initial 10 percent rating, but no higher, for service-connected calcaneal spur and hallux valgus of the left foot have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DCs 5276-84 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran seeks an initial rating greater than 10 percent for service-connected right shoulder disability.  He has reported symptomatology which includes painful and limited motion, weakness, stiffness, give-way, lack of endurance, fatigability, tenderness, and subluxation.  He also reports flare-ups of disability which causes functional impairment involving activities such as lifting, carrying and handling objects.

The Veteran also seeks a compensable rating for service-connected left foot disability manifested by calcaneal spur and hallux valgus.  He primarily reports left foot weakness, pain and swelling which limits his ability to stand or walk for prolonged periods of time. 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Included within 38 C.F.R. § 4.71a are multiple DCs that evaluate impairment resulting from service-connected disorders of the shoulder and arm, to include DC 5200 (ankylosis of scapulohumeral articulation), DC 5201 (limitation of arm motion), DC 5202 (impairment of the humerus), and DC 5203 (impairment of the clavicle or scapula).

The Veteran has been awarded a 10 percent rating for right shoulder disability under DC 5003.  Under DC 5003, degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

The criteria of DC 5201 provide a 20 percent rating for limitation of major or minor arm motion at shoulder level.  Full range of motion of the shoulder is measured from 0 degrees to 180 degrees in extension, shoulder abduction from 0 to 180 degrees, and external and internal rotation from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I. 

Included within 38 C.F.R. § 4.71a are multiple DCs that evaluate impairment resulting from service-connected disorders of the foot, to include DC 5276 (acquired flatfoot), DC 5277 (bilateral weak foot), DC 5278 (acquired claw foot), DC 5279 (anterior metatarsalgia), DC 5280 (unilateral hallux valgus), DC 5281 (unilateral, severe hallux rigidis), DC 5282 (hammer toe), DC 5283 (malunion or nonunion of the tarsal or metatarsal bones) and DC 5284 (foot injuries, other).  

Under DC 5280, a maximum 10 percent rating is assigned if there has been an operation and resection of the metatarsal head; or if the hallux valgus is severe, if equivalent to amputation of the great toe. 

Under DC 5284, a 10 percent rating is warranted for moderate foot injury.  A 20 percent rating is warranted for moderately severe foot injury.

VA regulations instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Notably, the United States Court of Appeals for Veterans Claims (Court) has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The words "slight," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a benefits claim by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of the presence or absence of the claimed symptomatology.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  VA has defined competent lay evidence as any evidence not requiring that the proponent have specialized education, training or experience.  38 C.F.R. § 3.159(a)(1).  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson.  Id.  Further, competent medical evidence is defined as evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  38 C.F.R. § 3.159(a)(2).

Right shoulder

Applying the criteria to the facts of this case, the Board finds that the criteria for an initial rating greater than 10 percent for service-connected right shoulder disability have not been met for any time during the appeal period.  In this respect, the credible lay and medical evidence establishes that the Veteran's right shoulder disability results in painful but noncompensable limitation of motion even when considering functional impairment on use; there is no ankylosis, limitation of arm motion to shoulder level, impairment of the humerous, or impairment of the clavicle or scapula.

Historically, the Veteran's service treatment records (STRs) reflect his treatment for right shoulder pain in February 2004.  Physical examination was significant for painful motion as well as positive Hawkins, AC compression and Neer's tests.  The Veteran was later given assessments of rotator cuff (RTC) impingement and AC joint degenerative joint disease (DJD).  An April 2005 magnetic resonance imaging (MRI) scan was interpreted as showing degenerative osteoarthropathy of the right AC joint.

On his initial VA Compensation and Pension (C&P) examination in July 2007, the Veteran reported recurrent right shoulder pain which was not incapacitating.  He reported being able to function and perform his daily activities.  He treated his shoulder pain with Mobic.  There was no weakness, fatigability, decrease of endurance, incoordination or flare-ups claimed.  On examination, the examiner found no tenderness to palpation.  The right shoulder demonstrated flexion to 140 degrees, extension to 40 degrees, abduction to 140 degrees, and adduction to 40 degrees.  At 0 degrees, the right shoulder had external rotation to 80 degrees and internal rotation to 90 degrees.  At 90 degrees, the right shoulder had external rotation to 90 degrees and internal rotation to 75 degrees.  There was no pain, weakness, fatigability, decreased endurance or incoordination noted.

The Veteran underwent additional VA C&P examination in April 2011.  At that time, the Veteran endorsed right shoulder symptoms such as weakness, stiffness, give-way, lack of endurance, fatigability, tenderness, subluxation and pain.  He denied symptoms such as heat, redness, locking, deformity, drainage, effusion and dislocation.  He described exacerbations of right shoulder pain of 7/10 severity which occurred monthly and lasted 14 days in duration.  At these times, the Veteran experienced pain with motion and had difficulty sleeping.  His symptoms were alleviated by Motrin, herbal rubs, massage and whirlpool.  His treatment included intensive physical therapy and massage for the past 1.5 years.  In January 2010, the Veteran had an incapacitating episode of right shoulder pain which lasted 30 days with bed rest recommended by a physician.  He had injured his shoulder raking leaves.  The Veteran described his overall functional impairments as involving difficulty holding objects as well as lifting and carrying weights.

On examination, the Veteran reported being right hand dominant.  His right shoulder demonstrated weakness and tenderness absent signs of edema, instability, abnormal movement, effusion, redness, heat, deformity, guarding of movement, malignment and drainage.  There was no subluxation.  Range of motion testing was within normal limits (WNL) with flexion to 180 degrees, abduction to 180 degrees, external rotation to 90 degrees and rotation to 90 degrees.  Repetitive motion was possible and did not result in any additional limitation of motion.  The examiner noted that the Veteran's right shoulder joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  

Additional evidence of record includes a statement by the Veteran submitted in March 2012.  In this statement, the Veteran described right shoulder swelling and aching when performing common household chores.  He also described difficulty raising his elbow up and moving it forward, or rotating his hand to the rear.

The Board further observes that VA has offered to assist the Veteran in obtaining any available and relevant private treatment records, but the Veteran has not responded to the RO's offer to obtain information on his behalf. 

With respect to current right shoulder motion, VA C&P examination in July 2007 demonstrated right shoulder flexion of 140 degrees which is approximately 78 percent of normal and demonstrates arm raising above shoulder level.  VA C&P examination in April 2011 showed full range of right shoulder motion and, thus, motion well above shoulder level.  There are no additional range of motion findings during the appeal period.

Overall, the July 2007 and April 2011 VA C&P examination reports provide strong evidence against a rating greater than 10 percent under DC 5201 as they reflect right shoulder motion well above shoulder level.

The Board also finds no basis to award a rating greater than 10 percent for right shoulder disability based upon functional loss due to pain, weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 204-08 (1995).  The Veteran has provided variable report of his right shoulder symptomatology.  For example, on his July 2007 VA C&P examination, the Veteran described right shoulder pain but did not report any functional limitations.  On his April 2011 VA C&P examination, the Veteran endorsed multiple functional complaints such as weakness, stiffness, give-way, lack of endurance, fatigability, tenderness, subluxation and pain.  He further described exacerbations of right shoulder pain of 7/10 severity which occurred monthly and lasted 14 days in duration.  In March 2012, the Veteran described right shoulder swelling and aching on use with difficulty raising his elbow up and moving it forward, or rotating his hand to the rear.

Yet, on examination, the July 2007 VA C&P examiner found that the Veteran's right shoulder was capable of 140 degrees of motion absent pain, weakness, fatigability, decreased endurance or incoordination on repetitive testing.  The April 2011 VA examiner also found that, on repetitive examination, the Veteran's right shoulder had motion to 180 degrees which was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Notably, the Veteran's March 2012 statement does not describe right shoulder motion limited to shoulder level.

Overall, the Board notes that the current 10 percent rating assigned under DC 5003 contemplates symptoms such as swelling, muscle spasm or satisfactory evidence of painful motion.  The specific clinical findings by the VA examiners fall well short of meeting, or more nearly approximating, the criteria for compensable motion loss under DC 5201 even when functional impairment on use is considered.  While the Veteran has described pain, weakness, stiffness, give-way, lack of endurance, fatigability, tenderness, and subluxation, he has not specifically described motion loss comparable to limitation to shoulder level.  In totality, the lay and medical evidence does not support an award of further compensation under the provisions of 38 C.F.R. §§ 4.40 and 4.45. 

The Board also finds no additional DCs applicable to the right shoulder claim.  In this respect, there is no lay or medical evidence during the appeal period of ankylosis (DC 5200), impairment of the humerus due to loss of head, nonunion, fibrous union, recurrent dislocation or malunion (DC 5202), or impairment of the clavicle due to dislocation, nonunion or malunion (DC 5203).  Notably, during the appeal period, there has been no lay or medical evidence of right shoulder impingement with the Veteran specifically denying episodes of dislocation.

In so deciding, the Board finds that the Veteran's general complaints of right shoulder pain with functional impairment on use are credible.  However, the specific findings by trained VA clinicians greatly outweigh the Veteran's generalized descriptions when this disability claim is evaluated against the schedular criteria.  Additionally, the Veteran's functional impairments have been considered in supporting the current 10 percent rating assigned.  There is no doubt of material fact to be resolved in the Veteran's favor.  As such, the benefit of the doubt rule is not for application.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Left foot disability

Applying the criteria to the facts of this case, the Board finds that the criteria for an initial 10 percent rating, but no higher, have been met for service-connected calcaneal spur and hallux valgus of the left foot.  In this respect, the credible lay and medical evidence establishes that the Veteran's service-connected calcaneal spur and hallux valgus of the left foot results in pain with prolonged standing or walking with the overall disability more nearly approximating the criteria for a moderate foot injury.

The Veteran's STRs reflect his treatment for left foot pain in January 1984 and March 1991.  On his July 2007 pre-discharge examination report, the Veteran did not describe any specific left foot complaints.  He generally referred to a history of left ankle sprains when stepping the wrong way.  On examination, the Veteran demonstrated a normal gait.  There was a slight hallux valgus deformity of the left big toe.  Plantar flexion of the toe was 30 degrees at the metatarsal phalangeal joint.  There was no tenderness to palpation, swelling, or other deformities.  There was no pain, weakness, fatigability, decreased endurance or incoordination noted.  An x-ray examination was significant for a small spur in the calcaneus.

A March 2008 RO rating decision granted service connection for calcaneal spur and hallux valgus of the left foot, and assigned an initial noncompensable evaluation under DC 5280.

The Veteran underwent additional VA C&P examination in April 2011.  At that time, the Veteran described pain on the bottom of his foot and on the right side of his big toe which occurred 3 times a day, and lasted 2 hours in duration.  He described a localized pain of 6/10 severity which had pain characteristics of squeezing, aching, oppression and sharpness.  His pain was exacerbated with activity, and alleviated by rest.  During times of pain, the Veteran could function with medication.  At rest, the left foot experienced swelling absent pain, weakness, stiffness, and fatigue.  While walking, the left foot experienced pain, weakness, swelling and fatigue.  He denied stiffness while standing or walking.  The Veteran described his overall functional impairment as difficulty with prolonged standing and walking, and being unable to run.  His treatment included Motrin and herbal rubs.

On examination, the Veteran's gait was within normal limits.  The feet did not reveal any signs of abnormal weight pattern or breakdown, callosities, or unusual shoe pattern.  For ambulation, the Veteran required a back brace.  The Veteran did not require the use of crutches, a cane, corrective shoes, a wheelchair, a prosthesis or walker.  The left foot revealed tenderness absent painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness and instability.  There was active motion of the metatarsophalangeal joint of the left great toe.  The plantar surface of the left foot demonstrated moderate tenderness.  There was normal alignment of the Achilles tendon with weight bearing and non-weight bearing.  There was a slight degree hallux valgus with no resection.  The Veteran did not have limitation with standing and walking.  He also did not require any type of support with his shoes.  Non-weight bearing x-ray results of the left foot revealed bunion formation with inferior calcaneal spur.  The examiner provided a diagnosis of calcaneal spur and hallux valgus of the left foot with subjective factors of weakness, pain and swelling, and objective factors of weakness, tenderness, reduced range of motion over the ankles and x-ray evidence of calcaneal spur.

Additional evidence includes a statement from the Veteran received in March 2012 wherein he described daily irritation, great difficulty with running, difficulty with walking and standing, and having to buy larger shoes due to foot swelling.

As reflected above, the Veteran describes left foot weakness, pain and swelling which interferes with his ability to stand or walk for prolonged periods of time.  He further reports an inability to run.  His examination findings, however, have been relatively normal.  His hallux valgus deformity has been clinically described as "slight" in degree and his calcaneal spur has been clinically described as "small."  Additionally, the Veteran's gait has been clinically described as within normal limits absent evidence of abnormal weight bearing.  These findings do not tend to support a compensable rating under any applicable diagnostic code.

However, the Board observes that it is VA's policy to recognize painful motion with joint or periarticular pathology and unstable joints due to healed injury as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton, 25 Vet. App. 1 (2011).  Here, the Veteran objectively demonstrates slight valgus deformity of the left great toe with a calcaneal spur established by X-ray examination.  He reports painful use of the left foot with prolonged walking and standing which is consistent with the medical evidence that describes bunion formation.

By applying the approximating principles of 38 C.F.R. § 4.7 in conjunction with the evaluation principles of 38 C.F.R. §§ 4.40, 4.45 and 4.59, the Board finds that the Veteran's overall left foot disability more nearly approximates the criteria for a moderate foot disability under DC 5284.  This rating assigns the Veteran a minimum compensable rating for his painful orthopedic disability which is consistent with the policy set forth in 38 C.F.R. § 4.59.

However, the Board can find no basis to award a higher rating still.  The Veteran's description of functional limitations have been relied upon in awarding the 10 percent rating under DC 5284 and the Board finds no further basis to award a higher level of compensation based upon these complaints.  As reflected above, the functional limitations reported by the Veteran are not always present with VA examinations demonstrating no abnormal gait or weight-bearing pattern.  In the opinion of the Board, even with consideration of the functional complaints, the Veteran's overall left foot disability is no more than moderate in degree and clearly not moderately severe in degree.  Thus, a higher rating under DC 5284 or additional compensation under 38 C.F.R. §§ 4.40 and 4.45 is not warranted. 

The Board has also considered whether a separate rating may be warranted under DC 5280, pertaining to hallux valgus.  The Veteran's hallux valgus has been consistently described as slight in degree.  There is no evidence, lay or medical, that there has been a history of resection of the metatarsal head.  Furthermore, the medical evidence does not suggest that the hallux valgus is so severe to the point of being the equivalent to amputation of the great toe.  The Veteran has also not alleged this level of disability.

The Board also finds no additional DCs applicable to the left foot claim.  In this respect, the Veteran is not service-connected for acquired flatfoot (DC 5276), bilateral weak foot (DC 5277), acquired claw foot (DC 5278), anterior metatarsalgia (DC 5279), hallux rigidis (DC 5281), hammer toe (DC 5282), or malunion or nonunion of the tarsal or metatarsal bones (DC 5283).

Finally, the Board observes that the RO has separately assigned a 10 percent rating for left ankle disability under DC 5003-5271, which addresses the limitation of ankle motion identified by the VA examiner in April 2011.

In sum, the Board finds that a minimum 10 percent rating for left foot disability is warranted based upon consideration of the Veteran's reported functional limitations.   While his general complaints are deemed credible, the specific findings by trained VA clinicians greatly outweigh his generalized descriptions when it comes to evaluating his entitlement to an initial rating greater than 10 percent for any time during the appeal period.  There is no doubt of material fact to be resolved in the Veteran's favor.  As such, the benefit of the doubt rule is not for application.  Ortiz, 274 F.3d 1361 (Fed. Cir. 2001).

Extraschedular consideration

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of his service-connected right shoulder and left foot disabilities.  In the Board's opinion, all aspects of these disabilities are adequately encompassed in the assigned schedular ratings. 

With respect to the right shoulder, the Veteran has been awarded a 10 percent rating based upon noncompensable but painful motion.  VA regulations provide for higher ratings based upon aspects of disability such as limitation of motion to specified degrees, ankylosis, impairment of the humerus due to loss of head, nonunion, fibrous union, recurrent dislocation or malunion, or impairment of the clavicle due to dislocation, nonunion or malunion.  However, the Veteran does not demonstrate these aspects of disability to warrant a higher rating still.

With respect to the left foot, the Veteran has been awarded a 10 percent rating based upon painful use with functional impairment.  VA regulations provide for higher ratings still based upon aspects of disability such as hallux valgus severity and a catch-all provision for "foot injuries, other."  Yet, the Veteran does not demonstrate these aspects of disability to warrant a higher rating still.

In short, the Board finds that the assigned schedular evaluations are adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the Veteran is challenging the initial evaluations assigned following grants of service connection.  In Dingess, 19 Vet. App. 473 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

VA has a duty to assist a claimant in the development of the claims.  This duty includes assisting the claimant in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained the Veteran's STRs.  The Veteran has not reported receiving any VA treatment.  Additionally, there no outstanding requests to obtain any private medical records for which the Veteran has identified and authorized VA to obtain on his behalf.  Moreover, the record does not suggest, and the Veteran has not argued, that any relevant records are in the possession of the Social Security Administration 

For both disabilities evaluated on appeal, the Veteran was afforded VA C&P examinations in July 2007 and April 2011.  The Board finds that these examination reports contain all findings necessary to adjudicate the claims.  Notably, after the VA examination in April 2011, the Veteran submitted an additional statement received by the Board in March 2012 wherein the Veteran described his current symptomatology involving his left foot and right shoulder disabilities.  In the opinion of the Board, the Veteran did not describe any symptomatology of increased severity of disability since the last VA examination in April 2011 which could provide the basis for a higher rating still.  Thus, additional examination is not warranted.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

Overall, the Board finds that the evidence of record is sufficient to decide the claims being decided on appeal, and that there is no reasonable possibility that any further assistance would aid in substantiating these claims.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

ORDER

The claim of entitlement to an initial rating greater than 10 percent for degenerative osteoarthropathy of the right AC joint have not been met.

A 10 percent rating for calcaneal spur and hallux valgus of the left foot is granted.


REMAND

The Veteran's STRs reflect that, in April 1991, he was treated for immersion/trench foot manifested by tender feet that were white and discolored with cellulitis.  Thereafter, the Veteran variously reported cold injury residuals of recurrent foot swelling, toe numbness, and tingling with weather below 40 degrees.  See Formal Military Examinations dated October 2004, February 2007 and March 2007.

However, on his pre-discharge VA examination in July 2007, the examiner did not evaluate the Veteran for cold injury residuals as the Veteran denied "current complaints."  In a statement received in March 2012, the Veteran reiterated his complaint of foot swelling and aching "during winter."  As reflected above, the Veteran reports that his cold injury residuals are symptomatic only with cold weather exposure.  The Board requires medical opinion, based upon an accurate factual history, to evaluate whether the Veteran manifests any residuals from his documented cold injury to the feet during service.  38 U.S.C.A. § 5103A(d); Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding that a medical examination was inadequate where the examiner did not consider the lay assertions of symptomatology).

With respect to the claim of service connection for a disability claimed as "left buttock numbness," the record reflects the Veteran's history of two back surgeries during active service.  Orthopedic consultation reports in November 2006 reflected opinion that the Veteran experienced residual left buttock and thigh pain as a persistent radicular symptom due to scar tissue.  A March 2007 clinical record referenced the Veteran as manifesting sciatica from the S1 dermatome.  The Veteran is currently service-connected for "LEFT LEG RADICULOPATHY (CLAIMED AS LEFT THIGH NUMBNESS)" which is evaluated as noncompensable under DC 8620.  This rating contemplates neuritis of the sciatic nerve.  See 38 C.F.R. § 4.124a, DC 8620.

Similar to the claim of service connection for cold injury residuals, the VA examiner in July 2007 did not specifically evaluate the nature and etiology of the Veteran's currently claimed left buttock numbness because the Veteran denied "current" complaints at the time of examination.  As the Veteran has subsequently reported left buttock numbness, the Board finds that additional examination is necessary.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement that a claimant have a current disability before service connection may be awarded is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in obtain any relevant private or VA treatment records not currently associated with the claims folder, to include the provider of treatment who reportedly performed a laminectomy and spinal fusion in May 2007.  See VA C&P examination report dated July 2007.

2.  Upon completion of the above, schedule the Veteran for appropriate VA examination to determine whether he manifests any current residuals from cold injury during service.  A copy of the claims folder must be provided to the examiner for review.  Following examination and review of the claims folder, the examiner is requested to provide opinion on the following question:

   a) whether the Veteran manifests any residual disability of the lower extremities as a result of cold injury in 1991 and, if so, identify the chronic residuals; and

   b) whether the Veteran manifests any residual disability of the upper extremities as a result of cold injury in 1991 and, if so, identify the chronic residuals?

In providing this opinion, the VA examiner is requested to consider the following:

* the Veteran's documented history of cold injury to the feet in 1991;
* the Veteran's consistent report of cold injury residuals of recurrent foot swelling, toe numbness, and tingling when the weather is cold;
* the Veteran's unclear report of possible cold injury residuals involving the hands; and
* a discussion of any applicable accepted medical principles including whether there is any medical reason to accept or reject the Veteran's claim that he continues to experience residuals of his cold injury in 1991.

3.  Also, schedule the Veteran for appropriate VA examination(s) to determine the current nature and severity of the reported left buttock numbness.  The examiner must be provided the claims folder for review.  Following examination and any and all necessary tests necessary, the examiner is requested to provide findings on the following:
      
      a) identify the nature and etiology of the Veteran's reported left buttock numbness, including whether the symptom is orthopedic or neurologic in nature and, if neurologic, the examiner should identify the nerve root(s) affected.

In providing this opinion, the VA examiner is requested to consider the following:

* the Veteran's history of three separate surgeries of the thoracolumbar spine;
* the fact that the Veteran has been determined to have symptomatic residuals to injury to the sciatic nerve which affects both lower extremities; and
* a discussion of any applicable accepted medical principles including the most likely source for the Veteran's left buttock symptomatology.

3.  Thereafter, readjudicate the claims remaining on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


